DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "a lock release mechanism" in line 18.  It is unclear if this recitation refers to the originally claimed lock release mechanism, or a new, second lock release mechanism.
Regarding claim 12, the phrase "and the like" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "or the like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-11 and 14-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Number 7,168,276 to Errani et al.
Errani et al. disclose a component for use in a locking device, the component comprising: a body (housing that contains the clutch assembly); a first plug (4) rotatable within said body, said first plug for connection to a handle (via 3) for operation of the locking device and having a first recess (8 within 4) formed therein; a second plug (5) rotatable within said body, said second plug for connection to a lock release mechanism (via sleeve 5) and having a second recess (8 within 5) formed therein; a bridge (19) for connecting and releasing said first and second plugs; and an actuator (17) and at least one first biasing device (35) together for controlling the position of said bridge relative to said first and second recesses, wherein said component operates between an unlocked (figure 4) and a locked condition (figure 3), in said unlocked condition said bridge is located in said first and second recesses, thereby linking rotation of said first and second plugs such that rotation of said first plug, by rotation of the handle, causes the rotation of said second plug and in turn said lock release mechanism whereas in said locked condition said bridge is located outside said first and second recesses, thereby allowing separate rotation of said first and second plugs (column 2, line 66-column3, line 14), as in claim 1.
Errani et al. also disclose said body comprises a cylinder (housing that contains the clutch assembly) for at least partially containing said plugs, as in claim 2, and said body further comprises a third recess (8 within 7; as shown in figure 3, the bridge resides in a third location for proper effectuation) for receiving said bridge when said component is in said a locked condition, as in claim 3, as well as said at least one first biasing device comprises a plurality of first biasing devices (respective arms 13) with at least one first biasing device associated with each said plug, as in claim 4.
Errani et al. further disclose said first biasing device comprises a spring (column 2, lines 52-57), as in claim 5, wherein said first biasing device further comprises a pin (10) to engage said bridge, as in claim 6, as well as said actuator is a linear actuator, movement of said linear actuator being aligned with a direction of movement of said bridge (actuator movement shown in figures 3 and 4), as in claim 7.

Errani et al. additionally disclose a locking device comprising: a first handle (via 3); a cylinder (housing that contains the clutch assembly); a first plug (4) rotatable within said cylinder, said first plug for connection to a handle (via 3) for operation of the locking device and having a first recess (8 within 4) formed therein; a second plug (5) rotatable within said cylinder, said second plug for connection to a lock release mechanism (via sleeve 5) and having a second recess (8 within 5) formed therein; a bridge (19) for connecting and releasing said first and second plugs; and an actuator (17) and at least one first biasing device (35) together for controlling the position of said bridge relative to said first and second recesses, wherein said component operates between an unlocked (figure 4) and a locked condition (figure 3), in said unlocked condition said bridge is located in said first and second recesses, thereby linking rotation of said first and second plugs such that rotation of said first plug, by rotation of the handle, causes the rotation of said second plug and in turn said lock release mechanism whereas in said locked condition said bridge is located outside said first and second recesses, thereby allowing separate rotation of said first and second plugs (column 2, line 66-column 3, line 14); an activator (column 3, lines 4-14); and a lock release mechanism (via sleeve 5), as in claim 8.
Errani et al. also disclose said activator comprises a signal receiver and a processor connected to said linear actuator (column 3, lines 4-14), as in claim 9, wherein said signal receiver comprises one or more of: a keypad; a RFID receiver; and a Bluetooth® receiver (column 3, lines 4-14), as in claim 10, and said lock release mechanism comprises a door latch (column 2, line 66-column 3, line 3), as in claim 11, as well as a second handle in use in fixed connection to said second plug (column 1, lines 17-26), as in claim 14.

Errani et al. further disclose a component for use in a locking device, the component comprising: a cylinder (housing that contains the clutch assembly); a first plug (4) rotatable within said cylinder, said first plug for connection to a handle (via 3) for operation of the locking device and having a first recess (8 within 4) formed therein; a second plug (5) rotatable within said cylinder, said second plug for connection to a lock release mechanism (via sleeve 5) and having a second recess (8 within 5) formed therein; a bridge (19) for connecting and releasing said first and second plugs; and a linear actuator (17) and a pair of biasing devices respectively located in the first and second plugs for controlling the position of said bridge relative to said first and second recesses, wherein said component operates between an unlocked (figure 4) and a locked condition (figure 3), in said unlocked condition said bridge is located in said first and second recesses, thereby linking rotation of said first and second plugs such that rotation of said first plug, by rotation of the handle, causes the rotation of said second plug and in turn said lock release mechanism whereas in said locked condition said bridge is located in a third recess (as shown in figure 3, the bridge resides in a third location for proper effectuation) formed in said cylinder, thereby allowing separate rotation of said first and second plugs (column 2, line 66-column3, line 14), as in claim 15.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Errani et al., as applied above.
Errani et al. disclose the invention substantially as claimed.  However, Errani et al. do not disclose said lock release mechanism comprises shackle and latch of a padlock, bike lock and the like.  It is common knowledge in the prior art to adapt clutch assemblies onto various lock in the same field of endeavor for the purpose of thwarting unauthorized access to the object that is desired to be secured.  It would have been obvious to one having ordinary skill in the art before the effective filing date to adapt the locking device to be used in a padlock or bike lock in order to have an electrically actuated clutch within the intended lock to prevent theft of the object the lock is securing.
A recitation with respect to the manner in which an apparatus is intended to be employed does not impose any structural limitation upon the claimed apparatus which differentiates it from a prior art reference disclosing the structural limitations of the claim.  In re Pearson, 494 F.2d 1399, 181 USPQ 641 (CCPA 1974); In re Yanush, 477 F.2d 958, 177 USPQ 705 (CCPA 1973); In re Finsterwalder, 436 F.2d 1028, 168 USPQ 530 (CCPA 1971); In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967); In re Otto, 312 F.2d 937, 136 USPQ 458 (CCPA 1963); Ex parte Masham, 2 USPQ2d 1647 (BdPatApp & Inter 1987).

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Errani et al., as applied above, in view of U.S. Patent Number 5,640,863 to Frolov.
Errani et al. disclose the invention substantially as claimed.  However, Errani et al. do not disclose a spring to return said handle to a condition in which said first and second recesses are substantially aligned.  Frolov teaches of a locking device comprising: a first handle (24); a housing (22); a first plug (50) rotatable within said cylinder, said first plug for connection to a handle (via 52) for operation of the locking device and having a first recess (56) formed therein; a second plug (60) rotatable within said cylinder, said second plug for connection to a lock release mechanism (via sleeve 61) and having a second recess (slot within 63) formed therein; a bridge (64) for connecting and releasing said first and second plugs; an actuator (86) and at least one first biasing device (68) together for controlling the position of said bridge relative to said first and second recesses, wherein said component operates between an unlocked (figures 5 and 6) and a locked condition (figures 2 and 4), in said unlocked condition said bridge is located in said first and second recesses, thereby linking rotation of said first and second plugs such that rotation of said first plug, by rotation of the handle, causes the rotation of said second plug and in turn said lock release mechanism whereas in said locked condition said bridge is located outside said first recess, thereby allowing separate rotation of said first and second plugs (column 2, line 66-column 3, line 14); an activator (column 3, lines 4-14); and a spring (44a, 44b) to return said handle to a condition in which said first and second recesses are substantially aligned (column 4, lines 8-15).
All of the component parts are known in Errani et al. and Frolov.  The only difference is the combination of the “old elements” into a single device by mounting them on a single chassis.  Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to adapt a spring return as taught by Frolov onto the handles in Errani et al., since the ability of the handles to return to a null position is in no way dependent on the manner to which the clutch functions, and the return spring could be used in combination with the locking device to achieve the predictable results of biasing the locking device to the normal null position of handle. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following patents are cited to further show the state of the art with respect to radially activated clutch assemblies:


U.S. Patent Number 10,907,381 to Lien; U.S. Patent Number 10,738,506 to Holmes et al.; U.S. Patent Number 8,783,076 to Schwenk et al.; U.S. Patent Number 8,353,189 to Bogdanov et al.; U.S. Patent Number 7,096,698 to Walsh, III et al.; U.S. Patent Number 6,640,594 to Yao; U.S. Patent Number 6,363,762 to Kueng.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BOSWELL whose telephone number is (571)272-7054. The examiner can normally be reached M-R: 9-4; F 9-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571) 272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER J BOSWELL/ Primary Examiner, Art Unit 3675                                                                                                                                                                                                        

CJB /cb/
June 15, 2022